Citation Nr: 0919001	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for service-connected 
focal seizures, currently evaluated 20 percent disabling.

3.  Entitlement to an effective date earlier than October 4, 
2005 for the grant of service connection for focal seizures.

4.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently rated noncompensably (zero 
percent) disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history

Service connection for a seizure disorder was initially 
denied via a July 2004 RO rating decision.  The Veteran was 
properly notified of this decision and his appeal rights in a 
July 30, 2004 letter from the RO.  He did not file an appeal.

In October 2005, the Veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for a seizure disorder.  He also filed claims of entitlement 
to service connection for hearing loss and tinnitus.  The RO 
denied these claims in the above-mentioned January 2006 
rating decision.  The Veteran duly perfected an appeal.

In May 2008, the Veteran testified at a Travel Board hearing 
which was chaired by the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.  

In an August 2008 decision, the Board granted service 
connection for seizure disorder.  The VA Appeals management 
Center (AMC) subsequently granted a 
20 percent rating for focal seizures, effective from October 
4, 2005.  The Veteran has filed timely notices of 
disagreement seeking a higher initial rating and an earlier 
effective date for the seizure disorder.  

In August 2008, the Board remanded the issues of entitlement 
to service connection for hearing loss and tinnitus for 
further development.  

In a December 2008 decision, the AMC granted service 
connection for bilateral hearing loss; a noncompensable (zero 
percent) disability rating was assigned.  
The Veteran has filed a timely notice of disagreement seeking 
a higher initial rating.  

With respect to tinnitus, the requested development has been 
accomplished and the case has been returned to the Board for 
further consideration of the appeal.  

Remanded issues

The issues of entitlement to an increased rating for service-
connected focal seizures; entitlement to an effective date 
earlier than October 4, 2005, for the grant of service 
connection for focal seizures; and entitlement to an 
increased (compensable) disability rating for service-
connected bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC in Washington, DC.


FINDING OF FACT

The most probative evidence indicates that the Veteran does 
not currently have tinnitus. 




CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for tinnitus.

The Veteran is seeking entitlement to service connection for 
tinnitus.  
He contends that he has tinnitus as a result of acoustic 
trauma in service due to having been stationed aboard an 
aircraft carrier.  He also contends that tinnitus may be the 
result of his now service-connected seizure disorder or the 
medications used to treat the seizure disorder.

As indicated in the Introduction, the other three issues are 
addressed in the remand that follows below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

Stegall considerations

As was alluded to in the Introduction, in August 2008 the 
Board remanded the issue of entitlement to service connection 
for tinnitus.  In essence, the Board instructed the agency of 
original jurisdiction (AOJ) to provide the Veteran with an 
audiological examination to determine if he has tinnitus and, 
if so, to render a nexus opinion as to the likelihood that 
tinnitus is related to his active service, or to the service-
connected seizure disorder or the medications used to treat 
the seizure disorder.  The AOJ was instructed to readjudicate 
the Veteran's claim.

The Veteran was provided a VA audiological examination during 
September 2008; the examiner did not find that the Veteran 
had tinnitus.  The RO subsequently readjudicated the issue of 
entitlement to service connection for tinnitus.  In an 
October 2008 supplemental statement of the case, the RO 
continued its denial of service connection for tinnitus.  

Thus, the Board's remand instructions have now been complied 
with as to the issue.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issue of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in October 
2005.  That letter included a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the October 2005 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA. 

The October 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency who has them.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis supplied as in original.]

The October 2005 VCAA letter also instructed the Veteran to 
send any medical reports that he had.  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 38 
C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the October 
2005 VCAA letter.  He was provided specific notice as to 
elements (4) and (5) degree of disability and effective date, 
in letters sent in August 2007 and August 2008.  

Because the claim of entitlement to service connection for 
tinnitus is being denied by the Board, elements (4) and (5) 
remain moot. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001 [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the present case, the Veteran's service treatment records 
and his private and VA treatment records have been obtained.  
He was provided with a VA audiological examination in 
September 2008.  The Veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified at a Travel Board 
hearing held at the RO in May 2008 before the undersigned 
VLJ.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2008); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Both Hickson and Wallin element (1) require medical evidence 
of a current disability.  Essential to the award of service 
connection is the first element, the current existence of a 
disability.  Without it, service connection cannot be 
granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

In the present case, there is no evidence that the Veteran 
has been diagnosed with tinnitus. 

The record prior to the September 2008 VA audiological 
examination was unclear as to whether the Veteran had 
tinnitus.  [In a treatment report dated in October 2004 Dr. 
M.L. obliquely referred to tinnitus; the record was otherwise 
negative.]  
The Board remanded the issue in August 2008 so that an 
audiological examination could be scheduled in order to 
determine whether tinnitus exists.  At the September 2008 
examination, the examiner noted there was no history of 
tinnitus, and that the Veteran did not report tinnitus at the 
examination.  The examiner made no diagnosis relating to 
tinnitus; her diagnosis and opinions related only to hearing 
loss.

In an April 2009 statement, the Veteran contended that he 
does suffer from tinnitus, but he may not have made an issue 
of it at the time of the September 2008 examination.  He 
requested another audiological examination.  

The Board cannot understand how the Veteran could fail to 
bring tinnitus to the VA examiner's attention in September 
2008 when its August 2008 remand made it abundantly clear 
that the examination was being scheduled for the express 
purpose of determining if tinnitus was present.  See the 
August 6, 2008 remand, pages 9, 10.   
If evidence in the Veteran's favor has not been added to the 
file, the Veteran has only himself to blame.  The Court has 
held that "[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board therefore declines to order another examination.  
The Veteran's opportunity has passed.  As the Court has 
stated: "VA's . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

The Board adds that the Veteran still could have salvaged his 
claim by submitting competent medical evidence which included 
a diagnosis of tinnitus.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

The record contains the Veteran's own statement that he has 
tinnitus.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render a competent 
medical opinion as to the diagnosis of the claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the 
Veteran's own assertions relating to tinnitus have no 
probative value.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, neither Hickson nor Wallin element (1) has been 
met.  On that basis  the claim fails.    


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

2.  Entitlement to an increased rating for service-connected 
focal seizures, currently evaluated 20 percent disabling.

3.  Entitlement to an effective date earlier than October 4, 
2005 for the grant of service connection for focal seizures.

4.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated 
noncompensably (zero percent) disabling.  

For reasons stated immediately below, the Board has 
determined that the remaining three issues must be remanded 
for additional development.

As was noted in the Introduction, in its August 2008 
decision, the Board granted service connection for seizure 
disorder.  In August 2008, pursuant to the Board's decision, 
the AMC granted a 20 percent rating for focal seizures 
induced by light evaluated, effective from October 4, 2005.  
In September 2008, the Veteran filed a NOD seeking a higher 
initial rating for his seizure disorder.  In April 2009, the 
Veteran filed a NOD seeking an earlier effective date for the  
seizure disorder.  

In a December 2008 decision, the AMC granted service 
connection for bilateral hearing loss with a noncompensable 
(zero percent) evaluation assigned.  In April 2009, the 
Veteran filed a NOD seeking a higher initial rating for the 
bilateral hearing loss.  

The record thus reveals that the Veteran has filed timely 
notices of disagreements as to these three issues.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008).  
To date, however, no SOC as to these three issues has been 
furnished to the Veteran  Pursuant to Manlincon v West, 12 
Vet. App. 238 (1999), these issues require further action, 
namely the issuance of a SOC.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.26 (2008).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must send the Veteran a SOC in 
response to his September 2008 and April 
2009 NODs, wherein the Veteran seeks a 
higher initial rating and an earlier 
effective date for service-connected 
focal seizures, and a higher initial 
rating for service-connected bilateral 
hearing loss.  If and only if he files a 
timely substantive appeal (VA Form 9) as 
to any or all of the three issues, the 
issue or issues should be forwarded to 
the Board for its further consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


